Citation Nr: 1241406	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  03-20 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1961 to June 1964.  He also had Reserve and National Guard service from 1982 to 1996.  In particular, he was noted as being on active duty from December  5 to December 9, 1994. See DA Form 2173 dated in December 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In February 2004 the Veteran testified before a Decision Review Officer (DRO) at the RO in Waco, Texas.  In August 2006 the Veteran and his spouse testified before a Member of the Board at the VA Central Office in Washington, D.C.  Transcripts of those proceedings are of record and have been associated with the claims file.  The Veteran was notified in July 2012 that the Judge he testified before was no longer at the Board.  However in July 2012 he responded that he did not want an additional hearing and his case should be decided based on the evidence of record.

The Veteran's claim was previously before the Board in September 2006, November 2008, and October 2009, and it was remanded for additional development.  Most recently the case was brought before the Board in July 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal, to include obtaining treatment records and affording the Veteran a new VA examination.  The Veteran's most recent treatment records from the Dallas VA Medical Center were obtained and associated with the claims file.  The Veteran was afforded a VA examination in October 2011 for his lumbar spine claim.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).



FINDING OF FACT

The Veteran's lumbar spine disorder is not related to a disease or injury incurred in-service, did not manifest to a compensable evaluation within one year of service, and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by active duty service, or within one year of separation of service, nor was it proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in September 2001 and September 2006.  The September 2001 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The September 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An August 2010 letter informed the Veteran of how to substantiate his claim on a secondary basis.

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the September 2002 rating decision, the Board finds that providing him with adequate notice in the September 2006 letter followed by a readjudication of the claim in the July 2008, June 2009, February 2011, and June 2012 supplemental statements of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the file.  The Veteran has not identified any additional treatment records.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded multiple VA medical examinations for his lumbar spine claim, in May 2008, February 2010 and most recently in October 2011.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110. Active military, naval and air service includes active duty, any period of on active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 C.F.R. § 3.6(a). 
 That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran contends that his lumbar spine disorder is the result of his service-connected right knee or cervical spine disability.  For this reason, he believes his claim of service connection should be granted.  The Veteran's claim will also be considered on a direct basis to accord him every possible consideration.  For the reasons that follow, the Board concludes that service connection is not warranted.

The Veteran was afforded a medical examination at his original entrance to service in June 1961.  At his entrance examination, spine problems were not noted and the Veteran was found to be qualified for enlistment.  The Veteran was also given a medical examination at separation from service in April 1964 and he did not report any back problems at that time, nor were any found.

As noted above, the Veteran also served in the National Guard and Reserves.  In a July 1992 Report of Medical History the Veteran denied any recurrent back pain.  The December 1994 treatment records indicate that the Veteran was involved in a car accident in which his car was "rear-ended".  (A service record verifies that the accident occurred in the line of duty while the Veteran was on active duty in the Reserves.)  He reported neck, shoulder, and elbow pain on the right side.  In the December 1994 nursing accident report the Veteran said he had pain in his cervical spine and elbow, but did not report any lumbar spine pain.  In January 1995 a follow up treatment record noted the Veteran reported neck strain and right elbow pain.  The Veteran was put on a limited profile in July 1995 due to his right knee, right elbow, and cervical spine injuries.  

A March 1995 treatment record noted the Veteran said he had continued improvement in his low back pain.  An August 1995 record noted the Veteran was involved in car accidents in 1991 and 1994.  In the 1991 accident he injured his right knee and in the 1994 accident he reinjured his right knee and also injured his right elbow, with pain in his neck and right shoulder.  He was diagnosed with cervical strain with degenerative disc disease, right elbow lateral epicondylitis, and chronic right knee sprain.  The Veteran also was given a medical board report noting his right elbow, cervical spine, and right knee pain.  

Aside from the March 1995 service treatment record noting the Veteran's low back pain was improving, the service records are devoid of any complaints, diagnoses, or treatments consistent with lumbar spine problems.  The Veteran was involved in multiple automobile accidents.  Evidence contemporaneous with the accidents does not indicate that the Veteran injured his back.  Rather, the injuries appear to be related to the neck, elbow and knee. 

By an April 1996 RO decision, service connection was granted for chronic cervical strain and right elbow lateral epicondylitis based on injuries sustained in a December 1994 automobile accident while performing training for the Army Reserves. Service connection for a right knee disability was later established as an additional residual of the automobile accident. 

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The Veteran filed a claim of service connection in August 1995, right before he separated from service, for residuals of right knee and cervical spine injuries.  He did not report having a lumbar spine disorder on this claim.  The Veteran was afforded a VA examination in August 1995 for his claims.  At this examination, the Veteran reported complaints of pain in his neck, right shoulder and right elbow.  He did not indicate he was suffering from lumbar spine pain, nor was a lumbar spine disability diagnosed.  This evidence weighs against the Veteran's claim that any current lumbar spine disorder was of service origin and continued on thereafter.

The first post-service reference to treatment for a lumbar spine disorder comes from a June 1999 VA treatment record (several years after service discharge) that indicated the Veteran was receiving physical therapy for lumbar spine pain.  A June 1999 x-ray also showed evidence of mild degenerative joint disease of the lumbar spine.

The Board observes that the Veteran was awarded Social Security Disability benefits as of November 2000 for disorders of the back and affective/mood disorders.

A June 2002 VA examination report noted the Veteran used a lumbar spine brace.  He also had some limitation of motion of the lumbar spine.  The examiner stated he was unable to make a diagnosis as to a lumbar spine disorder because he believed the Veteran's joint complaints were exaggerated and that the Veteran's physical findings did not fit with the clinical picture.

In a December 2002 VA treatment record the Veteran reported that he was suffering from lumbar spine pain which had recently begun.  He was diagnosed with muscle strain.  In a March 2004 VA treatment record the Veteran complained of back pain.

The Veteran provided a statement in February 2005 that he suffered from back pain which required a heavy dose of medication and a TENS unit when the pain became too unbearable.  However, the medication slowed him down and made him unable to work due to the side effects.  

The Veteran was afforded a VA examination in May 2008 for his lumbar spine disorder.  He reported constant lumbar spine pain that was a 5/10 in severity at rest.  X-rays taken at the examination showed degenerative changes.  After examination the Veteran was diagnosed with chronic lumbosacral strain, moderate disability with progression.

A February 2009 VA MRI report noted an unremarkable lumbar spine.  In a May 2009 VA treatment record the Veteran reported that he had lumbar spine pain that was a 3-4/10 in severity.  The Veteran stated that nothing could help the pain, but certain activities made it worse.

The Veteran was afforded a VA examination in February 2010.  The Veteran reported that he began having pain in his lumbar spine approximately 7-8 years earlier.  He indicated he was receiving some treatment by a chiropractor and it was helping with the pain.  On examination there was some limitation of motion noted and the Veteran was diagnosed with chronic lumbosacral strain.  The Veteran also reported to the VA Medical Center with lumbar spine pain in March 2010 and June 2011, where it was noted he was using a back brace.

The Veteran's most recent VA examination was in October 2011.  The Veteran reported that his back pain began in the 1990s  following a car accident.  The Veteran reported regularly using a back brace.  Although the examiner stated arthritis was not present, other x-rays have shown that the Veteran's lumbar spine has degenerative changes.  See e.g., June 1999 VA treatment record.  The examiner noted the Veteran had been diagnosed with chronic lumbar strain previously.  Ultimately the examiner opined that it was less likely than not that the Veteran's lumbar spine disorder was related to service.  His rationale was that there was no evidence that the Veteran injured his lumbar spine during the in-service car accident.  It was noted he was utilizing a seat belt and that the motor vehicle injuries regarded the neck, elbow and knees (which are already service-connected).  The examiner further opined that the Veteran's low back strain was related to the normal process of aging or other incident that was not reported in the examination.

The Board finds that there is no evidence of spine problems during service. It is acknowledged that the Veteran was involved in a motor vehicle accident during his Reserve period.  Related records show treatment for various issues, which are now recognized as service-connected to include  neck, elbow and knee disabilities.  There is no evidence, however, of spine complaints, treatment or diagnoses.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for direct service connection.  The lack of competent evidence in service and continuously thereafter and the lack of evidence linking the Veteran's current spine disability to service to include the negative VA examiner's opinion weigh against the Veteran's contentions. 

With respect to secondary service connection, the Veteran contends that his lumbar spine disorder was proximately caused by his service-connected right knee or cervical spine disability.

The Veteran was afforded a VA examination in May 2008.  He reported being in multiple car accidents, the last of which was in 1994.  The examiner diagnosed him as having chronic lumbosacral strain, moderate disability with progression.  The examiner opined that the current lower back condition was unrelated and not aggravated by the cervical spine disability as there was nothing in the literature to support such a claim.

The Veteran was also afforded a VA examination in February 2010.  At this examination he reported his lumbar spine pain began 7 or 8 years earlier.  The examiner reviewed the claims file, examined the Veteran, and opined his lumbar back disorder was not related to his service-connected cervical spine or right knee disabilities.  He also stated it was not aggravated by his service-connected disabilities because it was an independent condition.  

With regard to the presumption of arthritis, there is no evidence the Veteran suffered from osteoarthritis within one year of service.  To the contrary, he was noted to suffer from degenerative joint disease in a June 1999 private treatment record, over one year after separation from service.  As such, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309.

In sum, a preponderance of the competent probative evidence of record weighs against the Veteran's assertion that his service-connected cervical spine or right knee disability is the proximate cause of, or has aggravated, his lumbar spine disorder.  Specifically, two VA physicians opined that it is less likely than not that the Veteran's lumbar spine disorder is related to his service-connected disabilities.  These opinions were rendered following an interview and evaluation of the Veteran as well as a review of historical records.  There is also no competent evidence of arthritis manifested to a compensable degree within one year of service separation.  

The Board finds credible the Veteran's report that currently experiences lumbar spine pain.  See also April 2009 statement from the Veteran's wife. 

The Veteran has also provided numerous statements indicating that he believes his lumbar spine pain is due to the in-service car accident or to his service-connected right knee or cervical spine disabilities.  The Veteran also testified at his August 2006 Board hearing that he received chiropractor treatment for his back following the accident.  See also February 2004 DRO hearing transcript.  

The most credible evidence of record suggests that his low back symptoms had their onset after separation.  The Board acknowledges that the Veteran was involved in a car accident in 1994 where he reported pain in his neck, elbow, and knee.  The Board also acknowledges that a March 1995 service treatment record appears to indicate that the Veteran reported he had resolving low back pain.  However, as discussed above, there is no competent evidence linking any current back problems to service.  Although the Veteran has submitted his own lay statements indicating that his back pain began following the 1994 car accident, he also attended medical appointments during which he stated that his back pain had begun more recently.  For example, a December 2002 VA treatment record noted the Veteran's lumbar spine pain was recent and at his February 2010 VA examination he reported his lumbar spine pain began in approximately 2002 or 2003.  The inconsistent statements of when the Veteran's lumbar spine pain began weigh against his claim and cast doubt on his credibility.  Furthermore, the Board finds more compelling the absence of complaints of pain of the lumbar spine at the time of the accident and the absence of a diagnosis of a chronic lumbar spine disability while in-service, or following separation from service.  The Veteran has consistently been diagnosed with no more than chronic lumbar spine strain.  See December 2002 VA treatment record and February 2010 VA examination report.

The Board acknowledges that the Veteran believes he has a lumbar spine disorder as a result of the in-service vehicle accident in 1994, or as a result of his service-connected disabilities.  However, the Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given the Veteran's lack of medical expertise, his assertions that he currently suffers from a lumbar spine disorder that is related to service or a service-connected disability are beyond his competence.  These statements are greatly outweighed by the probative medical evidence of record showing no relationship between the Veteran's current lumbar spine disorder and service, or a relationship to his right knee and cervical spine disabilities.  Furthermore, the negative VA examiner's opinion weighs against the Veteran's contentions.  Thus, service connection for a lumbar spine disorder a direct or secondary basis is not warranted.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a lumbar spine disorder on a direct, secondary, and presumptive basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet.  App. 49, 56 (1990).


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


